Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 1 of 9

EXHIBIT |
Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 2 of 9

NEW YORK STATE LIQUOR AUTHORITY
NY on PAUSE

 

Date: 08/07/20 Time Start: 12:30 am Time End: 02:30 am

 

 

 

 

 

O) NYCY/LI: large congregating crowd (10 or more) on streets/sidewalks and within 100 feet of any licensed

establishment consuming alcoholic beverages from open containers (see Enforcement of EO 202.43) CALL
LEAD DESK IMMEDIATELY (212-459-7750/212-459-7798) and email mcompost@troopers.ny.gov

o POINTS - 20

NYC/LI: Smaller congregating crowd on streets/sidewalks and within 100 feet of any licensed
establishment consuming alcoholic beverages from open containers

o POINTS —2 per standing patron
NYC: any indoor consumption of food or beverage
o POINTS - 20
NYC/LI: sale of alcoholic beverages at bar/restaurant or to-go without accompanying food
o POINTS-5
NYC/LI: to go sale of alcoholic beverages in an open container — no lid, straw inserted, etc.
o POINTS-5
NYC/LI: employees of licensed establishment not wearing face coverings, or not wearing properly
o POINTS -4 per employee
NYC/LI: patrons (a) standing and consuming at bar/restaurant, and/or (b) ignoring social distancing (e.g.,
tables too close, more than 10 at table, standing around), and/or (c) not wearing face coverings when

standing

o POINTS —2 per patron

 

PLEASE ADD UP NUMBER OF POINTS ON FOLLOWING CHART — PLEASE TAKE PICTURES OF ALL VIOLATIONS
AND PROVIDE DETAIL IN NARRATIVE SECTION, INCLUDING OBSERVATIONS (INCLUDING NUMBERS)
SUBSTANTIATING POINT COUNT

ANY REPORT WITH A TOTAL OF 20+ POINTS MUST BE SUBMITTED BEFORE 6AM THE NEXT DAY

 
Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 3 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

Violation Points Number of Total
Violations at | Points for
Establishment | Violation(s)
NYC/LI: large congregating crowd (10 or more) on 20
streets/sidewalks and within 100 feet of any
licensed establishment consuming alcoholic
beverages from open containers
NYC/LI: Smaller congregating crowd on 2 per
streets/sidewalks and within 100 feet of any person in
licensed establishment consuming alcoholic crowd
beverages from open containers
NYC: any indoor consumption of food or beverage 20 21 420
NYC/LI: sale of alcoholic beverages at bar/restaurant 5
or to-go without accompanying food
NYC/LI: to go sale of alcoholic beverages in an open 5
container — no lid, straw inserted, etc.
NYC/LI: employees of licensed establishment not 4 per
wearing face coverings, or not wearing properly employee
NYC/LI: patrons (a) standing and consuming at 2 per patron | 10 20
bar/restaurant, and/or (b) ignoring social distancing
(e.g., tables to close, more than 10 at table, standing
| around), and/or (c) not wearing face coverings when
standing
Establishment Total Points 440

 

 

License /Permit No. OP1024379

 

Certificate No.

 

Exp. 7/31/21

 

Licensee: Cloister East Inc, The

 

DBA (on license): Cloister Cafe

 

DBA (at time of visit): Café Tucano (UNAPPROVED TRADE NAME)

 

Street: 238 East 9" Street

 

City: NY,

NY

 

Zip Code: 10003

 

 

 

Person
In
Charge

ID Presented: NYS DL 149 832 926

 

Name: Nicholas Drobenko

 

DOB:

 

Position Held: Owner

How long held? 38 years

 

Owner(s)
and
Phone
Numbers:

 

 

 

 

 
Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 4 of 9

 

 

NARRATIVE DETAILS:

At TPO the NYC Sheriff requested assistance with an inspection at the premise. Social media showed that
approximately three days prior, the premise had a large party where there was dancing; people standing
shoulder to shoulder and a DJ. Sergeant Canteen showed Inv Stravalle a video of said party. The surroundings
in the video coincided with the interior of the premise upon arrival.

The inspection identified 33 issues including a significant number of fire and life safety issues of which the NYC
Sheriff issued 7 criminal court summonses. See attached checklist. The premise did not have a valid Public
Assembly Permit for the rear open area; expired 11/30/19; egress was completely blocked by closed roll down
gate. Guest checks were obtained from the owner to determine food service and a review of them disclosed
that the number of guests indicated on each receipt did not match the number in each party. Therefore, the
licensee did not have proof that each individual consumed a meal as required. The licensee claimed that the
servers must have made mistakes. Premise was operating as a nightclub Hookah Lounge with a live DJ rather
than a traditional dining experience. The licensee admitted that the neighbors had been complaining about
noise and had been making social distancing complaints against the location.

According to the licensee there were about 70 patrons on the premise not including employees of which there
were at least fourteen; 1 owner; 1 manager; 2 security guards; 1 greeter; 3 cooks; 1 hookah server; 1 DJ; 2
bartenders and 2 waitresses. Total of 84 total.

The following violations were found (See violation details on attached checklist for entire 33
violations):

1. Lack of social distancing (EO) congregating in front of premise on line with at least 10 individuals; no
markings on the ground separating individuals. Not 6” apart.

2. Consumption in area with three walls and roof at least 20 patrons in that area

3. Beer and liquor receipts not being maintained on the premise for inspection; kept at home (Books and
Records 106-12)

4. No security contract; security guard had expired license

5. Three Compressed gas tanks not secured (FC 3003.3.3)

6. Unmounted fire extinguishers (FC 906.7)

7. Failure to comply with NYC DOT guidelines no reflectors on roadway barrier (SLA Rule 48.3)

8. SLA Rule 48.3 fail to supervise

9. Obstructed egress-locked roll down gate

10. Defective exit and emergency lighting

11. No flame proofing for curtains (Expired 3/26/18)

12. Male named Michael, appeared to be over served and intoxicated. | could smell alcoholic beverage
through his mask. He admitted to be drinking.

There was music playing contributing to congregation in front of the premise by at least 10 individuals; 6
females and 4 males; waiting on line to enter; not exercising social distancing. Upon the investigator walking
over the music stopped. The roadway open dining barrier did not have reflective devices and was creating a
road hazard.

 

 
Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 5 of 9

 

    

a

Rear area with three walls and roof; at least 18 patrons seated; 2 males standing; 1 female standing; the rear
table consisted of at least 12 patrons. Tables and chairs not spaced 6 feet apart as patrons were sitting side by
side and back to back.

00000-000000
2020/08/07 00:37:29

 

 

 

 
Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 6 of 9

 

 

Twenty-one patrons in an enclosed area; three walls.

 

Excerpts from NYS SLA website:

00000-000000
2020/08/07 00:37:31

Q: | understand that In Phase 2, | was unable to serve outdoors under a fixed roof, Is that stlll

true In Phase 3/4?

A: No, in Phase 3, the Department of Health has provided that outdoor service may occur under

fixed and temporary roofs, so long as the area utilized Is open on at least two sides.

Q: Can food and/drink be consumed while standIng?

A: No, all consumption must be while seated at tables, bars, counters, or similar contrivances. This

does not change regardless of phase.

Q: | understand that counter service Is IImlted, does that mean that customers may not sit at my

lunch counter or bar?

A: No, patrons may continue to sit at a bar or counter in the same manner as is required under the

DOH interim guidances, e.g., parties of no more than 10, 6-foot distance between parties, etc.

 

 
Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 7 of 9

Ae Lee
> (arajatalaRareletsleye)
2020/08/07 00:38723;

00000-000000
2020/08/07 00:38:51

 
Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 8 of 9

 

 

Hookah furna ers withou

> we

t the manufacturer’s labeling.

J

     

nce; not NYC D

OB approved. Hookah place in contain

, 1 a: Wipe
4 PS J ey ne"

   

   

 
  
 

i ie
}

00000-000000
2020/08/07 00:42:44

 

 
Case 1:20-cv-06545-LAK Document 30-1 Filed 08/25/20 Page 9 of 9

 

The licensee admitted that the outdoor walls of the roadway seating area does not have reflectors which is
hazardous to vehicular traffic and not in compliance with NYC DOT guidelines. See below.

NYC Open Restaurants
Siting Criteria

       

tage
Op, ~~

 

 

 

 

¥ Charles Stravalle
Reporting

Investigator 917-589-3128 8/7/20

Printed Name Electronic Signature Phone Number Date

 

 

 

 

 

Version 06-17-20-01

 
